          Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 1 of 18



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


In re: National Prescription Opiate Litigation

MDL No. 2804

                              AMENDED PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Potential

Tag-Along Actions, docket sheets, and complaints were served on the following parties

electronically via CM/ECF, or as indicated below, on September 6, 2019.




                                                 1
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 2 of 18



County of Ocean, New Jersey v. Purdue Pharma L.P., et al.. Case No. 3:19-cv-17138 (D.N.J.)

Service by email or CM/ECF:

Marc David Grossman                              Russell D. Jessee
Vicki J. Maniatis                                STEPTOE & JOHNSON PLLC
SANDERS PHLLIPS GROSSMAN, LLC                    Chase Tower, 17th Floor
100 Garden City Plaza, Suite 500                 P.O. Box 1588
Garden City, NY 11530                            Charleston, WV 25326
516-741-5600                                     (304) 353-8000
mgrossman@thesandersfirm.com                     russell.jessee@steptoe-johnson.com
vmaniatis@thesandersfirm.com
                                                 Counsel for Defendant McKesson
Counsel for Plaintiff County of Ocean, New       Corporation
Jersey




                                             2
       Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 3 of 18



Mark Steven Cheffo                               Robert F. Chapski
DECHERT LLP                                      Whitney Henry Kimerling
Three Bryant Park                                LEWIS, THOMASON, KING, KRIEG &
1095 Avenue of the Americas                      WALDROP, P.C.
New York, NY 10036                               424 Church Street, Suite 2500
(212) 698-3500                                   Nashville, TN 37219
mark.cheffo@dechert.com                          615-259-1366
                                                 rchapski@lewisthomason.com
Counsel for Defendants Purdue Pharma L.P.;       wkimerling@lewisthomason.com
Purdue Pharma Inc.; The Purdue Frederick
Company, Inc.; The P.F. Laboratories, Inc.       Albert C. Harvey
                                                 LEWIS, THOMASON, KING, KRIEG &
                                                 WALDROP, P.C.
                                                 40 S. Main Street, Suite 2900
                                                 Memphis, TN 38103
                                                 901-525-8721
                                                 aharvey@lewisthomason.com

                                                 Mark A. Castleberry
                                                 LEWIS, THOMASON, KING, KRIEG &
                                                 WALDROP, P.C.
                                                 620 Market Street, Fifth Floor
                                                 Knoxville, TN 37901
                                                 865-456-4646
                                                 mcastleberry@lewisthomason.com

                                                 Counsel for Defendants Richard S. Sackler;
                                                 Jonathan D. Sackler; Mortimer D.A. Sackler;
                                                 Kathe A. Sackler; Ilene Sackler Lefcourt;
                                                 Beverly Sackler; Theresa Sackler; David A.
                                                 Sackler; Trust for The Benefit of Members of
                                                 The Raymond Sackler Family




                                             3
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 4 of 18



Steven F. Napolitano                              Patrick D. Bonner, Jr.
SKARZYNSKI BLACK LLC                              MENZ BONNER KOMAR &
One Battery Park Plaza, 32nd Floor                KOENIGSBERG LLP
New York, NY 10004                                125 Half Mile Road, Suite 200
(212) 820-7700                                    Red Bank, New Jersey 07701
snapolitano@skarzynski.com                        (732) 933-2757
                                                  pbonner@mbkklaw.com
Counsel for Defendants Rhodes
Pharmaceuticals L.P.; Rhodes Technologies;        Joseph M. McLaughlin
Rhodes Technologies, Inc.; Rhodes                 Daniel J. Stujenske
Pharmaceuticals, Inc.                             Shannon K. McGovern
                                                  SIMPSON THACHER & BARTLETT LLP
                                                  425 Lexington Avenue
                                                  New York, New York 10017-3954
                                                  (212) 455-2000
                                                  jmclaughlin@stblaw.com
                                                  dstujenske@stblaw.com
                                                  smcgovern@stblaw.com

                                                  Counsel for Defendant Stuart D. Baker
Alper T. Ertas                                    Steven A. Reed
James K. O’Connor                                 MORGAN, LEWIS & BOCKIUS LLP
John A. McCauley                                  1701 Market Street
Michael S. Blume                                  Philadelphia, PA 19103
VENABLE LLP                                       (215) 963-5000
101 California Street                             steven.reed@morganlewis.com
San Francisco, CA 94111
(415) 653-3750                                    Counsel for Defendants Teva Pharmaceutical
atertas@venable.com                               Industries Ltd.; Teva Pharmaceuticals USA,
jko03@venable.com                                 Inc.; Cephalon, Inc.; Watson Laboratories,
jmccauley@venable.com                             Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a
msblume@venable.com                               Watson Pharma, Inc.

Counsel for Defendants Abbott Laboratories;
and Abbott Laboratories, Inc.




                                              4
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 5 of 18



Charles C. Lifland                               Daniel G. Jarcho
O’MELVENY & MYERS LLP                            ALSTON & BIRD LLP
400 S. Hope Street                               950 F Street, N.W.
Los Angeles, CA 90071                            Washington, D.C. 20004
(213) 430-6000                                   (202) 239-3254
clifland@omm.com                                 daniel.jarcho@alston.com

Counsel for Defendants Johnson & Johnson;        Counsel for Defendant Noramco, Inc.
Janssen Pharmaceuticals, Inc.; Ortho-
McNeil-Janssen Pharmaceuticals, Inc. n/k/a
Janssen Pharmaceuticals, Inc.; Janssen
Pharmaceutica, Inc. n/k/a Janssen
Pharmaceuticals, Inc.
Jonathan L. Stern                                Donna Welch
ARNOLD & PORTER KAYE SCHOLER                     KIRKLAND & ELLIS LLP
LLP                                              300 North LaSalle
601 Massachusetts Avenue, NW                     Chicago, IL 60654
Washington, DC 20001                             (312) 862-2425
(202) 942-5000                                   donna.welch@kirkland.com
Jonathan.Stern@arnoldporter.com
                                                 Counsel for Defendants Allergan plc f/k/a
Counsel for Defendants Endo                      Actavis plc; Allergan Finance LLC; Allergan
Pharmaceuticals, Inc.; Endo Health               USA Inc.; Actavis, Inc. f/k/a Watson
Solutions, Inc.; Par Pharmaceutical              Pharmaceuticals, Inc.
Companies, Inc.
Kurt M. Mullen, Esq.                             Brien T. O’Connor
NIXON PEABODY LLP                                ROPES & GRAY LLP
Exchange Place                                   Prudential Tower
53 State Street                                  800 Boylston St.
Boston, MA 02109                                 Boston, MA 02199
617-345-1000                                     (617) 951-7000
kmullen@nixonpeabody.com                         brien.o’connor@ropesgray.com

Counsel for Defendant John N. Kapoor             Counsel for Defendants Mallinckrodt plc;
                                                 Mallinckrodt LLC; Specgx LLC
Robert A. Nicholas                               J. Matthew Donohue
REED SMITH LLP                                   HOLLAND & KNIGHT LLP
1717 Arch Street, Suite 3100                     2300 US Bancorp Tower
Philadelphia, PA 19103                           111 SW 5th Ave.
(215) 851-8100                                   Portland, OR 97204
rnicholas@reedsmith.com                          (503) 517-2913
                                                 matt.donohue@hklaw.com
Counsel for Defendant AmerisourceBergen
Drug Corporation                                 Counsel for Defendant Insys Therapeutics,
                                                 Inc.




                                             5
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 6 of 18



Dean T. Barnhard                                 Richard H. Blake
BARNES & THORNBURG LLP                           MCDONALD HOPKINS LLC
11 South Meridian St                             600 Superior Avenue, East, Suite 2100
Indianapolis, IN 46204                           Cleveland, OH 44114
(317) 236-1313                                   216-348-5839
dean.barnhard@btlaw.com                          rblake@mcdonaldhopkins.com

Counsel for Defendant H.D. Smith Wholesale       Counsel for Defendant Miami-Luken, Inc.
Drug Company
Ryan Sestack                                     S. Amy Spencer
GORDON REES SCULLY MANSUKHANI                    SHAHEEN & GORDON, P.A.
LLP                                              107 Storrs Street
1 Battery Park Plaza, 28th Floor                 P.O. Box 2703,
New York, NY 10004                               Concord, NH, 03302-2703
(212) 269-5500                                   603-617-3038
rsestack@grsm.com                                saspencer@Shaheengordon.com

Counsel for Defendants Perry Fine, M.D.;         Counsel for Defendant Russell Portenoy,
Scott Fishman; Lynn Webster, M.D.                M.D.
Eric R. Delinsky                                 Kaspar J. Stoffelmayr
ZUCKERMAN SPAEDER LLP                            BARTLIT BECK LLP
1800 M Street, NW, Suite 1000                    54 West Hubbard Street, Ste. 300
Washington, DC 20036                             Chicago, IL 60654
(202) 778-1800                                   (312) 494-4400
edelinsky@zuckerman.com                          kaspar.stoffelmayr@bartlit-beck.com

Counsel for Defendant CVS Health                 Counsel for Defendants Walgreens Boots
Corporation                                      Alliance, Inc.; Walgreens Eastern Co., Inc.;
                                                 Walgreen, Co.
Elisa P. McEnroe                                 Christopher Lovrien
MORGAN, LEWIS & BOCKIUS, LLP                     JONES DAY
1701 Market Street                               555 S. Flower St., 50th Floor
Philadelphia, PA 19103                           Los Angeles, CA 90071
(215) 963-5917                                   (213) 243-2316
elisa.mcenroe@morganlewis.com                    cjlovrien@jonesday.com

Counsel for Defendant Rite Aid Corporation       Counsel for Defendants Walmart Inc.; Wal-
                                                 Mart Stores East, LP; Walmart Stores East,
                                                 Inc.




                                             6
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 7 of 18



 Ronda L. Harvey                               James W. Matthews
 BOWLES RICE LLP                               FOLEY & LARDNER LLP
 600 Quarrier Street                           111 Huntington Ave
 Charleston, WV 25301                          Boston, MA 02199
 (304) 347-1100                                (617) 342-4000
 rharvey@bowlesrice.com                        jmatthews@foley.com

 Counsel for Defendant The Kroger Co.          Counsel for Defendant Anda, Inc.

Parties not served because they have no known addresses and have not been served by
Plaintiff with the Complaint in this action:

 The American Pain Foundation                  The Academy of Integrative Pain
                                               Management f/k/a American Academy of
 Counsel for Defendant The American Pain       Pain Management
 Foundation is unknown
                                               Counsel for Defendant The Academy of
                                               Integrative Pain Management f/k/a American
                                               Academy of Pain Management is unknown
 The American Academy of Pain Management

 Counsel for Defendant The American
 Academy of Pain Management is unknown




                                           7
         Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 8 of 18



 City of Trenton, New Jersey v. Purdue Pharma L.P., et al.. Case No. 3:19-cv-17155 (D.N.J.)

Service by email or CM/ECF:

Lee S. Goldsmith                                 Mark Steven Cheffo
GOLDSMITH & GOLDSMITH, LLP                       DECHERT LLP
Park 80 West – Plaza One                         Three Bryant Park
250 Pehle Avenue, Suite 401                      1095 Avenue of the Americas
Saddle Brook, NJ 07663                           New York, NY 10036
(201) 429-7892                                   (212) 698-3500
lee@goldsmithlegal.com                           mark.cheffo@dechert.com

Judith S. Scolnick                               Counsel for Defendants Purdue Pharma L.P.
SCOTT+SCOTT, ATTORNEYS AT LAW,                   d/b/a Purdue Pharma (Delaware) Limited
LLP                                              Partnership; Purdue Pharma Inc.; The
The Helmsley Building                            Purdue Frederick Company, Inc.
230 Park Avenue, 17th Floor
New York, NY 10169
(212) 223-6444
jscolnick@scott-scott.com

Counsel for Plaintiff City of Trenton
Steven F. Napolitano                             Steven A. Reed
SKARZYNSKI BLACK LLC                             MORGAN, LEWIS & BOCKIUS LLP
One Battery Park Plaza, 32nd Floor               1701 Market Street
New York, NY 10004                               Philadelphia, PA 19103
(212) 820-7700                                   (215) 963-5000
snapolitano@skarzynski.com                       steven.reed@morganlewis.com

Counsel for Defendants Rhodes                    Counsel for Defendants Teva
Technologies; Rhodes Technologies, Inc.;         Pharmaceuticals USA, Inc.; Cephalon, Inc.;
Rhodes Pharmaceuticals, Inc.; Rhodes             Watson Laboratories, Inc.; Actavis LLC;
Pharmaceuticals, L.P.                            Actavis Pharma, Inc. f/k/a Watson Pharma,
                                                 Inc.
Barry Boise                                      Charles C. Lifland
PEPPER HAMILTON LLP                              O’MELVENY & MYERS LLP
3000 Two Logan Square                            400 S. Hope Street
Eighteenth & Arch Streets                        Los Angeles, CA 90071
Philadelphia, PA 19103                           (213) 430-6000
(215) 981-4000                                   clifland@omm.com
boiseb@pepperlaw.com
                                                 Counsel for Defendants Johnson & Johnson;
Counsel for Defendant Collegium                  Janssen Pharmaceuticals, Inc.; Ortho-
Pharmaceutical, Inc.                             McNeil-Janssen Pharmaceuticals, Inc. n/k/a
                                                 Janssen Pharmaceuticals, Inc.




                                             8
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 9 of 18



Jonathan L. Stern                              Donna Welch
ARNOLD & PORTER KAYE SCHOLER                   KIRKLAND & ELLIS LLP
LLP                                            300 North LaSalle
601 Massachusetts Avenue, NW                   Chicago, IL 60654
Washington, DC 20001                           (312) 862-2425
(202) 942-5000                                 donna.welch@kirkland.com
Jonathan.Stern@arnoldporter.com
                                               Counsel for Defendants Allergan plc f/k/a
Counsel for Defendants Endo                    Actavis plc; Allergan Finance, LLC f/k/a
Pharmaceuticals, Inc. and Endo Health          Actavis, Inc. f/k/a Watson Pharmaceuticals,
Solutions, Inc.                                Inc.

Brien T. O’Connor                              J. Matthew Donohue
ROPES & GRAY LLP                               HOLLAND & KNIGHT LLP
Prudential Tower                               2300 US Bancorp Tower
800 Boylston St.                               111 SW 5th Ave.
Boston, MA 02199                               Portland, OR 97204
(617) 951-7000                                 (503) 517-2913
brien.o’connor@ropesgray.com                   matt.donohue@hklaw.com

Counsel for Defendants Mallinckrodt LLC;       Counsel for Defendant Insys Therapeutics,
Specgx LLC                                     Inc.
Russell D. Jessee                              Robert A. Nicholas
STEPTOE & JOHNSON PLLC                         REED SMITH LLP
Chase Tower, 17th Floor                        1717 Arch Street, Suite 3100
P.O. Box 1588                                  Philadelphia, PA 19103
Charleston, WV 25326                           (215) 851-8100
(304) 353-8000                                 rnicholas@reedsmith.com
russell.jessee@steptoe-johnson.com
                                               Counsel for Defendant AmerisourceBergen
Counsel for Defendant McKesson                 Drug Corporation
Corporation
Eric R. Delinsky                               Elisa P. McEnroe
ZUCKERMAN SPAEDER LLP                          MORGAN, LEWIS & BOCKIUS, LLP
1800 M Street, NW, Suite 1000                  1701 Market Street
Washington, DC 20036                           Philadelphia, PA 19103
(202) 778-1800                                 (215) 963-5917
edelinsky@zuckerman.com                        elisa.mcenroe@morganlewis.com

Counsel for Defendants CVS Health              Counsel for Defendant Rite Aid Corporation
Corporation; CVS Pharmacy, Inc.




                                           9
       Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 10 of 18



Kaspar J. Stoffelmayr                           Christopher Lovrien
BARTLIT BECK LLP                                JONES DAY
54 West Hubbard Street, Ste. 300                555 S. Flower St., 50th Floor
Chicago, IL 60654                               Los Angeles, CA 90071
(312) 494-4400                                  (213) 243-2316
kaspar.stoffelmayr@bartlit-beck.com             cjlovrien@jonesday.com

Counsel for Defendants Walgreens Boots          Counsel for Defendant Walmart Inc.
Alliance, Inc.; Walgreen Eastern Co., Inc.
Dennis J. Drasco                                Kurt M. Mullen, Esq.
Arthur M. Owens                                 NIXON PEABODY LLP
LUM, DRASCO & POSITAN, LLC                      Exchange Place
103 Eisenhower Parkway                          53 State Street
Roseland, New Jersey 07068-1049                 Boston, MA 02109
(973) 403-9000                                  617-345-1000
ddrasco@lumlaw.com                              kmullen@nixonpeabody.com
aowens@lumlaw.com
                                                Counsel for Defendant John N. Kapoor
Counsel for Defendants Richard S. Sackler,
Jonathan D. Sackler, Kathe A. Sackler, Ilene
Sackler Lefcourt, Beverly Sackler, Theresa
Sackler, David A. Sackler and Mortimer D.A.
Sackler




                                               10
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 11 of 18



            Takoma Regional Hospital, Inc., et al. v. Purdue Pharma L.P., et al..
                         Case No. 2:19-cv-00157 (E.D. Tenn.)

Service by email or CM/ECF:

Gary E. Brewer                                 Jonathan W. Cuneo
BREWER & TERRY, P.C.                           Monica Miller
1702 W Andrew Johnson Highway                  Mark H. Dubester
Morristown, TN 37814                           David L. Black
(423) 587-2730                                 Jennifer E. Kelly
robin@brewerandterry.com                       Evelyn Li
                                               CUNEO GILBERT & LADUCA, LLP
John W. (“Don”) Barrett                        4725 Wisconsin Avenue, NW, Suite 200
Sterling Starns                                Washington, DC 20016
David McMullan. Jr.                            (202) 789-3960
Richard Barrett                                jonc@cuneolaw.com
BARRETT LAW GROUP, P.A.                        mmiller@cuneolaw.com
P.O. Box 927                                   mark@cuneolaw.com
404 Court Square North                         dblack@cuneolaw.com
Lexington, MS 39095                            jkelly@cuneolaw.com
(662) 834-2488                                 evelyn@cuneolaw.com
dbarrett@barrettlawgroup.com
sstarns@barrettlawgroup.com                    Steve Martino
dmcmullan@barrettlawgroup.com                  TAYLOR MARTINO, P.C.
rrb@rrblawfim.net                              51 St. Joseph St.
                                               Mobile, AL 36602
Warren Bums                                    (251) 433-3131
BURNS CHAREST, LLP                             SteveMartino@taylormartino.com
900 Jackson St, Suite 500
Dallas, TX 75202                               Gerald M. Abdalla, Jr.
(469) 904-4550                                 ABDALLA LAW, PLLC
wburns@burnscharest.com                        602 Steed Road, Suite 200
                                               Ridgeland, MS 39157
Korey A. Nelson                                (601) 487-4590
Lydia A. Wright                                jerry@abdalla-law.com
Rick Yelton
BURNS CHAREST, LLP                             Counsel for all Plaintiffs
365 Canal Street, Suite 1170
New Orleans, LA 70130
(504) 799-2845
knelson@burnscharest.com
lwright@burnscharest.com
ryelton@burnscharest.com

Counsel for all Plaintiffs




                                             11
       Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 12 of 18



Robert F. Chapski                                Kevin Marino
Whitney Henry Kimerling                          MARINO, TORTORELLA & BOYLE, PC
LEWIS, THOMASON, KING, KRIEG &                   437 Southern Blvd
WALDROP, P.C.                                    Chatham, NJ 07928
424 Church Street, Suite 2500                    973-824-9300
Nashville, TN 37219                              kmarino@khmarino.com
615-259-1366
rchapski@lewisthomason.com                       Counsel for Defendant John Stewart
wkimerling@lewisthomason.com

Albert C. Harvey
LEWIS, THOMASON, KING, KRIEG &
WALDROP, P.C.
40 S. Main Street, Suite 2900
Memphis, TN 38103
901-525-8721
aharvey@lewisthomason.com

Mark A. Castleberry
LEWIS, THOMASON, KING, KRIEG &
WALDROP, P.C.
620 Market Street, Fifth Floor
Knoxville, TN 37901
865-456-4646
mcastleberry@lewisthomason.com

Counsel for Defendants Richard Sackler:
Beverly Sackler; David Sackler; Ilene Sackler
Lefcourt; Jonathan Sackler; Kathe Sackler-
Mortimer D.A. Sackler; Theresa Sackler
Mark Steven Cheffo                               Linda Imes
DECHERT LLP                                      Christopher W. Dysard
Three Bryant Park                                SPEARS & IMES LLP
1095 Avenue of the Americas                      51 Madison Ave.
New York, NY 10036                               New York, NY 10010
(212) 698-3500                                   212-213-6996
mark.cheffo@dechert.com                          limes@spearsimes.com
                                                 cdysard@spearsimes.com
Counsel for Defendants Purdue Pharma L.P.;
Purdue Pharma Inc.; The Purdue Frederick         Counsel for Defendant Craig Landau
Company, Inc.




                                                12
       Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 13 of 18



Julie B. Porter, Esq.                        Joshua J. Bond
SALVATORE PRESCOTT & PORTER                  HODGES, DOUGHTY & CARSON, PLLC
PLLC                                         617 Main Street
1010 Davis Street                            P.O. Box 869
Evanston, IL 60201                           Knoxville, TN 37901-0869
(312) 283-5711                               (865) 292-2307
porter@spplawyers.com                        jbond@hdclaw.com

Counsel for Defendant Russell Gasdia         Counsel for Defendant Andrew T. Stokes
Brian S. Spitler                             Steven A. Reed
COPELAND, STAIR, KINGMA &                    MORGAN, LEWIS & BOCKIUS LLP
LOVELL, LLP                                  1701 Market Street
920 McCallie Avenue                          Philadelphia, PA 19103
Chattanooga, TN 37403                        (215) 963-5000
423-777-4693                                 steven.reed@morganlewis.com
bspitler@cskl.law
                                             Counsel for Defendants Teva Pharmaceutical
Counsel for Defendants Amneal                Industries Ltd.; Teva Pharmaceuticals USA,
Pharmaceuticals LLC and Amneal               Inc.; Cephalon, Inc.; Watson Laboratories,
Pharmaceuticals, Inc.                        Inc.; Actavis LLC; Actavis Pharma, Inc.
Charles C. Lifland                           Alper T. Ertas
O’MELVENY & MYERS LLP                        James K. O’Connor
400 S. Hope Street                           John A. McCauley
Los Angeles, CA 90071                        Michael S. Blume
(213) 430-6000                               VENABLE LLP
clifland@omm.com                             101 California Street
                                             San Francisco, CA 94111
Counsel for Defendants Johnson & Johnson;    (415)653-3750
Janssen Pharmaceuticals, Inc.; Janssen       atertas@venable.com
Pharmaceutica, Inc. n/k/a Janssen            jko03@venable.com
Pharmaceuticals, Inc.                        jmccauley@venable.com
                                             msblume@venable.com

                                             Counsel for Defendants Abbott Laboratories;
                                             and Abbott Laboratories, Inc.




                                            13
       Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 14 of 18



Scott D. Powers                                 Jonathan L. Stern
David Arlington                                 ARNOLD & PORTER KAYE SCHOLER
BAKER BOTTS LLP                                 LLP
98 San Jacinto Boulevard, Suite 1500            601 Massachusetts Avenue, NW
Austin, TX 78701                                Washington, DC 20001
(512) 322-2500                                  (202) 942-5000
scott.powers@bakerbotts.com                     Jonathan.Stern@arnoldporter.com
david.arlington@bakerbotts.com
                                                Counsel for Defendants Endo
Kevin M. Sadler                                 Pharmaceuticals, Inc.; Endo Health
BAKER BOTTS LLP                                 Solutions, Inc.
1001 Page Mill Rd., Bldg. One, Suite 200
Palo Alto, CA 94304
(650) 739-7500
kevin.sadler@bakerbotts.com

Counsel for Defendant Assertio Therapeutics,
Inc.
Brien T. O’Connor                               James W. Matthews
ROPES & GRAY LLP                                FOLEY & LARDNER LLP
Prudential Tower                                111 Huntington Ave
800 Boylston St.                                Boston, MA 02199
Boston, MA 02199                                (617) 342-4000
(617) 951-7000                                  jmatthews@foley.com
brien.o’connor@ropesgray.com
                                                Counsel for Defendant Anda, Inc.
Counsel for Defendants Mallinckrodt plc;
Mallinckrodt LLC; Specgx LLC
Dean T. Barnhard                                John P. McDonald
BARNES & THORNBURG LLP                          LOCKE LORD LLP
11 South Meridian St                            2200 Ross Avenue, Suite 2800
Indianapolis, IN 46204                          Dallas, TX 75201
(317) 236-1313                                  (214) 740-8000
dean.barnhard@btlaw.com                         jmcdonald@lockelord.com

Counsel for Defendant H.D. Smith LLC f/k/a      Counsel for Defendant Henry Schein, Inc.
H.D. Smith Wholesale Drug Company
Robert A. Nicholas                              Richard H. Blake
REED SMITH LLP                                  MCDONALD HOPKINS LLC
1717 Arch Street, Suite 3100                    600 Superior Avenue, East
Philadelphia, PA 19103                          Suite 2100
(215) 851-8100                                  Cleveland, OH 44114
rnicholas@reedsmith.com                         216-348-5839
                                                rblake@mcdonaldhopkins.com
Counsel for Defendant AmerisourceBergen
Drug Corporation                                Counsel for Defendant Miami-Luken, Inc.


                                               14
       Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 15 of 18



Elisa P. McEnroe                              Ronda L. Harvey
MORGAN, LEWIS & BOCKIUS, LLP                  BOWLES RICE LLP
1701 Market Street                            600 Quarrier Street
Philadelphia, PA 19103                        Charleston, WV 25301
(215) 963-5917                                (304) 347-1100
elisa.mcenroe@morganlewis.com                 rharvey@bowlesrice.com

Counsel for Defendant Rite Aid of Maryland    Counsel for Defendants The Kroger Co.;
                                              Kroger Limited Partnership II
Eric R. Delinsky                              Christopher Lovrien
ZUCKERMAN SPAEDER LLP                         JONES DAY
1800 M Street, NW, Suite 1000                 555 S. Flower St., 50th Floor
Washington, DC 20036                          Los Angeles, CA 90071
(202) 778-1800                                (213) 243-2316
edelinsky@zuckerman.com                       cjlovrien@jonesday.com

Counsel for Defendants CVS Health             Counsel for Defendants Walmart Inc.; Wal-
Corporation; CVS Pharmacy Inc.; CVS           Mart Stores East, LP
Indiana, L.L.C
Daniel G. Jarcho                              Kaspar J. Stoffelmayr
ALSTON & BIRD LLP                             BARTLIT BECK LLP
950 F Street, N.W.                            54 West Hubbard Street, Ste. 300
Washington, D.C. 20004                        Chicago, IL 60654
(202) 239-3254                                (312) 494-4400
daniel.jarcho@alston.com                      kaspar.stoffelmayr@bartlit-beck.com

Counsel for Defendant Noramco, Inc.           Counsel for Defendant Walgreens Boots
                                              Alliance, Inc
John W. Reis, Esq.                            Henry Daniel Babenco, MD
FOX ROTHSCHILD LLP                            6350 Clinton Rd
101 N. Tryon St., Suite 1300                  Paducah, KY 42001
Charlotte NC 28246-0109                       270-556-1630
(704) 384-2600                                dbabenco@comcast.net
jreis@foxrothschild.com
                                              Defendant Henry Babenco (pro se)
Counsel for Defendants P & S
Pharmacy and Lowell B. Grizzle
Donna Welch
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
(312) 862-2425
donna.welch@kirkland.com

Counsel for Defendant Allergan plc




                                             15
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 16 of 18



Service by U.S. Mail:

 Mark Timney                               Sharon Naylor
 195 Shore Rd                              101 Willow Tree Ln
 Old Greenwich, CT 06870                   Jacksboro, TN 37757

 Counsel for Defendant Mark Timney is      Counsel for Defendant Sharon Naylor is
 unknown                                   unknown
 Alicia Naylor                             Gregory Madron
 2105 Leatherwood Rd                       295 Sawmill Cir
 Oneida, TN 37841                          Jacksboro, TN 37757

 Counsel for Defendant Alicia Naylor is    Counsel for Defendant Gregory Madron is
 unknown                                   unknown




                                          16
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 17 of 18



                                 Liaison Counsel

Service by email or CM/ECF:

Peter Henry Weinberger                   Carole Schwartz Rendon
SPANGENBERG SHIBLEY & LIBER LLP          BAKER & HOSTETLER LLP
1001 Lakeside Avenue East                127 Public Square, Suite 2000
Suite 1700                               Cleveland, OH 44114-1214
Cleveland, OH 44114-1149                 (216) 861-7420
(216) 696-3232                           crendon@bakerlaw.com
pweinberger@spanglaw.com
                                         Mark Steven Cheffo
Steven J. Skikos                         DECHERT LLP
SKIKOS CRAWFORD SKIKOS & JOSEPH          Three Bryant Park
One Sansome Street, Suite 2830           1095 Avenue of the Americas
San Francisco, CA 94104                  New York, NY 10036
(415) 546-7300                           (212) 698-3500
sskikos@skikoscrawford.com               mark.cheffo@dechert.com

Troy A. Rafferty                         Ralph E. Cascarilla
LEVIN PAPANTONIO THOMAS                  WALTER & HAVERFIELD
MITCHELL RAFFERTY & PROCTOR PA           3500 Tower at Erieview
316 S. Baylen Street                     1301 East Ninth Street
Suite 600                                Cleveland, OH 44114
Pensacola, FL 32502                      (216) 781-1212
(850) 435-7000                           rcascarilla@walterhav.com
trafferty@levinlaw.com
                                         Shannon E. McClure
Liaison Counsel for Plaintiffs           REED SMITH LLP
                                         1717 Arch Street, Suite 3100
                                         Philadelphia, PA 19103
                                         (215) 851-8226
                                         smcclure@reedsmith.com

                                         Tyler G. Tarney
                                         GORDON REES LLP
                                         41 South High Street, Suite 240
                                         Columbus, OH 43215
                                         (614) 340-5558
                                         ttarney@grsm.com

                                         Liaison Counsel for Defendants




                                       17
        Case TNE/2:19-cv-00157 Document 1 Filed 09/10/19 Page 18 of 18



 By                                  /s/ Enu Mainigi
                                     Enu Mainigi (DC Bar No. 454012)
                                     WILLIAMS & CONNOLLY LLP
                                     725 Twelfth Street, N.W.
                                     Washington, DC 20005
                                     Telephone: (202) 434-5000
                                     Facsimile: (202) 434-5029

                                    Counsel for Defendant Cardinal Health, Inc.

Dated: September 10, 2019




                                      18
